Case 2:19-cv-01454-TAD-KK Document 73 Filed 12/02/20 Page 1 of 1 PageID #: 725




                           UNITED STATES DISTRICT COURT

                          WESTERN DISTRICT OF LOUISIANA

                                LAKE CHARLES DIVISION

IFG PORT HOLDINGS, LLC                              CIVIL ACTION NO. 2:19-1454
VERSUS                                              JUDGE TERRY A. DOUGHTY
NAVIGATION MARITIME BULGARE                         MAG. JUDGE KATHLEEN KAY
a/k/a NAVIBULGAR, ET AL.


                                         JUDGMENT
       A Memorandum Ruling [Doc. No. 56] by Magistrate Judge Kathleen Kay was filed on

November 04, 2020 regarding Defendant T. Parker Host, Inc.’s Motion to Dismiss [Doc. No.

11]. A Minute Entry [Doc. No. 64] was filed on November 19, 2020 clarifying that the

Memorandum Ruling is actually the Report and Recommendation of the Magistrate Judge.

       For the reasons set forth in the Report and Recommendation of the Magistrate Judge

[Doc. No. 56] previously filed herein, and having thoroughly reviewed the record, including the

written Objection [Doc. No. 63] and Reply [Doc. No. 71], and concurring with the findings of

the Magistrate Judge under applicable law,

       IT IS ORDERED, ADJUDGED, AND DECREED that Defendant’s Motion to Dismiss

[Doc. No. 11] is DENIED.

       MONROE, LOUISIANA, this 2nd day of December, 2020.



                                                    ________________________________
                                                    TERRY A. DOUGHTY
                                                    UNITED STATES DISTRICT JUDGE
